OPINION OF THE COURT
JOHN E. SANTORA, JR., Circuit Judge.

FINAL JUDGMENT

This cause coming on for trial between the plaintiff Ferdinand Berley and defendant William Wood, the defendant Key Buick Company having made no appearance herein, and the Court having received the testimony and evidence of the parties and their witnesses, and heard argument of respective counsel and being otherwise advised in the premises, and finding that plaintiff Ferdinand Berley was given four Gator Bowl tickets by the purchaser thereof, Tillman Cavert, Jr., for use by plaintiff Berley or his family to attend the Gator Bowl football game of December 30, 1983, that, in turn, plaintiff Berley gave those tickets to his son, Joseph Berley, for his use to take members of the Bianchi family to said game, that Joseph Berley invited two female *97members of the Bianchi family and the escort of one of them to accompany him to the game, that said escort invited by Eileen Bianchi was defendant William Wood, that, when defendant Wood and Eileen Bianchi decided to travel to the game by an independent vehicle, Joseph Berley handed two of the tickets to defendant Wood so that he and Eileen could meet Joseph Berley and Ann Bianchi at the game, that none of the four who attended the game actually sat in the seat which was the “winning ticket” at the game, that, although Eileen Bianchi had possession of the winning ticket on the trip to the game, defendant Wood had physical possession of two of the tickets including the “winning ticket” at the time of the announcement of the winning ticket at the game only as the result of receiving the stubs back from the ticket-taker at the gate of the Gator Bowl as Eileen Bianchi’s escort thereat, and that the said Tillman Cavert, Jr., Eileen Bianchi and Joseph Berley have assigned to plaintiff Ferdinand Berley all of their interest and rights to the prize awarded by Key Buick Company to the holder of the “winning ticket”, it is
ORDERED, ADJUDGED and declared that plaintiff Ferdinand Berley is the rightful owner of the prize awarded by Key Buick Company by announcement at the Gator Bowl game of December 10, 1983, “an all expenses paid trip for two to the summer Olympics in Los Angeles”.